IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE PETITION §
    OF JUDEAU S. BROWN JR. FOR A  § No. 408, 2021
    WRIT OF PROHIBITION           §
                                  §

                             Submitted:    January 18, 2022
                              Decided:     March 24, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

        After careful consideration of the petition for a writ of prohibition and the State’s

answer and motion to dismiss, it appears to the Court that:

        (1)    On May 7, 2018, the petitioner, Judeau S. Brown Jr., pleaded guilty to one

count of first-degree robbery and one count of possession of a firearm during the

commission of a felony. The Superior Court immediately sentenced Brown in accordance

with the negotiated plea agreement to an aggregate of twenty-eight years of Level V

incarceration, suspended after seven years for decreasing levels of supervision. Brown did

not appeal his convictions or sentence. Brown subsequently filed unsuccessful motions for

postconviction relief and sentence modification. 1

        (2)    Brown now seeks to invoke the original jurisdiction of this Court, under

Supreme Court Rule 43, to issue a writ of prohibition to the Superior Court. He argues that

the Superior Court did not have jurisdiction to convict him of felony crimes in the absence


1
 See, e.g., Brown v. State, 2020 WL 2847866, at *1 (Del. June 1, 2020) (affirming the Superior
Court’s denial of Brown’s first motion for postconviction relief); Brown v. State, 2020 WL
7212719, at *1 (Del. Dec. 3, 2020) (affirming the Superior Court’s denial of Brown’s second
motion for postconviction relief).
of a trial or a completely executed and finalized plea agreement. In support of his argument

that the plea agreement was not completely executed and finalized, Brown points to the

fact that his signature does not appear in the area designated for the defendant’s signature

on the plea agreement form.

          (3)    A writ of prohibition is the legal equivalent of the equitable remedy of

injunction and may be issued to prevent a trial court from (a) proceeding in a matter where

it has no jurisdiction or (b) exceeding its jurisdiction in a matter that is properly before it.2

The jurisdictional defect alleged by the petitioner, however, must be clear from the record.3

And a writ of prohibition will not issue “if the petitioner has another adequate and complete

remedy at law to correct the act of the trial court [that] is alleged to be erroneous.” 4 “The

right to appeal a criminal conviction is generally considered a complete and adequate

remedy to review all of the questions presented in a criminal proceeding.”5

          (4)    The appellate process in a criminal case may be inadequate when the lack of

jurisdiction of the trial court is clear and unmistakable;6 however, such is not the case here.

The offenses to which Brown pleaded guilty—first-degree robbery and possession of a




2
    In re Goodlett, 2005 WL 2333923, at *1 (Del. Sept. 21, 2005).
3
    In re Hovey, 545 A.2d 626, 628 (Del. 1988).
4
    Id.
5
    Id.
6
    Id.

                                                  2
firearm during the commission of a felony—are classified as felonies and appear to fall

within the Superior Court’s jurisdiction under 11 Del. C. § 2701(c).7

       (5)     Brown has not sustained his burden of demonstrating to this Court, by clear

and convincing evidence, that the appellate process was inadequate to correct the acts of

the trial court that are alleged to be erroneous. And we note that during the plea colloquy,

Brown affirmed to the Superior Court that he had carefully reviewed the Truth-in-

Sentencing Guilty Plea Form as well as the plea agreement form with his attorney,

understood the documents, and signed them. Accordingly, in the exercise of our discretion,

we decline to issue the extraordinary writ of prohibition.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the State’s motion to

dismiss is GRANTED and the petition for the issuance of a writ of prohibition is

DISMISSED.

                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice




7
  11 Del. C. § 2701(c) (“The Superior Court shall have jurisdiction, original and concurrent, over
all crimes, except where jurisdiction is exclusively vested in another court.”).

                                                3